Case 2:18-cv-01281 Document 128 Filed 05/21/21 Page 1 of 2 PageID #: 2004



   STATE OF WEST VIRGINIA

        At a Regular Term of the Supreme Court of Appeals, continued and held at Charleston,
   Kanawha County, on May 21, 2021, the following order was made and entered:

   Bradley Cottrell, on behalf of the
   Estate of Bernard Dale Cottrell,
   Plaintiff

   vs.) No. 21-0412

   Nathan Scott Stepp, individually as a member of
   The West Virginia State Police,
   Defendant



                                   SCHEDULING ORDER

          On May 20, 2021, this Court received an order certifying question entered in the United
   States District Court for the Southern District of West Virginia on May 17, 2021, (Civil Action No.
   2:18-cv-01281), in accordance with Rule 17(b) of the Rules of Appellate Procedure.
          The matter has been placed on the docket as No. 21-0412, and all filings related to this
   matter must refer to this Court’s docket number and use the case caption set forth in this order.
          The following items from the court record in Civil Action No. 2:18-cv-01281, have been
   received and are ordered supplemented to the file before this Court.
          •   Docket No. 1 — Complaint filed September 6, 2018
          •   Docket No. 10 — Motion to Dismiss filed October 2, 2018
          •   Docket No. 11 — Memorandum of Law filed October 2, 2018
          •   Docket No. 12 — Answer filed October 3, 2018
          •   Docket No. 13 — Motion to Dismiss filed October 3, 2018
          •   Docket No. 14 — Memorandum of Law filed October 3, 2018
          •   Docket No. 15 — Answer filed October 3, 2018
          •   Docket No. 18 — Memorandum of Law filed October 16, 2018
          •   Docket No. 19 — Memorandum of Law filed October 17, 2018
          •   Docket No. 20 — Reply filed October 23, 2018
          •   Docket No. 21 — Reply filed October 24, 2018
          •   Docket No. 24 — Order entered November 6, 2018


                                               Page 1 of 2
Case 2:18-cv-01281 Document 128 Filed 05/21/21 Page 2 of 2 PageID #: 2005



          •   Docket No. 25 — Order entered November 6, 2018
          •   Docket No. 42 — Memorandum Opinion and Order entered March 12, 2019
          •   Docket No. 78 — Motion filed September 9, 2019
          •   Docket No. 79 — Memorandum of Law filed September 9, 2019
          •   Docket No. 80 — Motion filed September 9, 2019
          •   Docket No. 81 — Memorandum of Law filed September 9, 2019
          •   Docket No. 82 — Response filed September 23, 2019
          •   Docket No. 83 — Response filed September 24, 2019
          •   Docket No. 84 — Reply filed September 30, 2019
          •   Docket No. 85 — Reply filed September 30, 2019
          •   Docket No. 106 — Supplemental Memorandum of Law filed January 26, 2021
          •   Docket No. 123 — Order entered May 3, 2021


          The Court suspends briefing until after the Court determines whether to accept the
   certified question. Counsel of record will be notified in writing of any decision in the case.


   A True Copy


                                          Attest: /s/ Edythe Nash Gaiser
                                                      Clerk of Court




                                                Page 2 of 2
